Citation Nr: 1507243	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who had more than 21 years of active duty service including from September 1984 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the issue of entitlement to service connection for arteriosclerotic heart disease associated with pulmonary sarcoidosis was denied in a March 2005 Board decision, VA regulations effective August 31, 2010, were revised to include ischemic heart disease as a presumptive disease for service connection based upon herbicide exposure.  See 38 C.F.R. § 3.309(e) (2014); see also 75 Fed. Reg. 53,202 (Aug. 31, 2010).  When there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed. Cir.1994).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran was exposed to herbicides such as Agent Orange during service in Thailand.

2.  Ischemic heart disease is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to active service or a service-connected disability.


CONCLUSION OF LAW

Ischemic heart disease was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The Board notes that VA's Adjudication Procedure Manual, M21-1MR (M21-1MR), provides guidance for adjudication of claims based on exposure to herbicides during service in Thailand during the Vietnam era.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Paragraph 10.  

VA efforts to obtain evidence substantiating herbicide exposure were unsuccessful.  The Veteran was notified of the records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  His claim as to having been exposed to herbicides in his duties in aircraft maintenance on aircraft flying in the Republic of Vietnam, including aircraft involved in Operation RANCH HAND, is inconsistent with recognized herbicide use in Thailand during his period of service and is inherently incredible.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Paragraph 10, subsection rr.  There is no indication that he was involved in activities such as security along perimeter fence lines or brush clearing on base in Thailand.  The Board finds there is no evidence of any additional existing pertinent records and no reasonable possibility that further VA assistance would substantiate the claim.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  A medical opinion addressing whether the Veteran's ischemic heart disease developed as a result of herbicide exposure was not obtained.  Such does not render the opinion inadequate.  Indeed, as will be explained below, the outcome of this matter turns on the question of whether or not the Veteran was exposed to herbicides during his active service.  A presumption of service connection (a medical nexus) would be established if exposure were verified.  A medical opinion of the herbicide question would be unnecessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

	(CONTINUED ON NEXT PAGE)



Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2014).  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014); 78 Fed. Reg. 54,763 (Sep. 6, 2013).  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 3.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  Such special consideration is extended to a Veteran who served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and whose service included duties as a security policeman, a security patrol dog handler, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Paragraph 10, subsection q.


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

In statements and testimony in support of his claim the Veteran asserted that he had been exposed to herbicides in his duties in aircraft maintenance at air bases in Nakhon Phanom and Ubon, Thailand.  He reported that he had worked on aircraft that flew into Vietnam, including aircraft involved in Operation RANCH HAND, and that the planes had been backed up close to the perimeter of the fence line.  He denied having had any visitation to the Republic of Vietnam.  

Service treatment records are negative for complaint, treatment, or diagnosis of a cardiovascular disorder.  Service records indicate the Veteran served in Ubon from January 1973 to October 1973 and in Nakhon Phanom from October 1973 to February 1974.

Private medical records show that coronary angiography and catheterization was performed in October 2001.  The diagnoses included acute myocardial infarction and coronary lesion with evidence of myocardial ischemia.  VA examination in November 2003 found the Veteran had arteriosclerotic heart disease that was not related to his sarcoidosis.  A September 2010 private medical report noted the Veteran had a history of ischemic heart disease.

In a "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era, based upon a review of a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD), VA found that tactical herbicides, such as Agent Orange, were used only for limited testing in Thailand from April 1964 to September 1964 near Pranburi, Thailand.  It was noted that this location was not near any U.S. military installation or Royal Thai Air Force Base; that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand; that there are no records of tactical herbicide storage or use in Thailand; that there are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964; and that RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  It was noted that records indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters, and that if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter there was a greater likelihood of exposure to commercial pesticides, including herbicides.  For claims based on servicing or working on aircraft that flew bombing missions over Vietnam, VA found there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Paragraph 10, subsection rr.  

The Veteran has provided no evidence establishing his exposure to herbicide agents such as Agent Orange.  Thus, based upon the evidence of record, to include the aforementioned Memorandum of Record, the Board finds that the preponderance of the evidence is against the finding that the Veteran was exposed to herbicides such as Agent Orange during service in Thailand.  

The Veteran's ischemic heart disease is also not shown to have been manifest during active service or within one year of service.  He does not argue the contrary.  A preponderance of the evidence fails to establish that it is etiologically related to active service or a service-connected disability.  There is simply no objective medical evidence to support such a finding.  Presumptive service connection for a cardiovascular disorder, including ischemic heart disease, is not warranted.  The November 2003 VA examiner's opinion is also persuasive that the Veteran's heart disease was not related to his service-connected sarcoidosis.  This opinion is shown to have been based upon a thorough examination, to have included review and consideration of the pertinent evidence of record, and to have provided adequate rationale for the opinion.  The Veteran's reported history at that time was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Cardiovascular disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  Therefore, entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence is against the Veteran's claim.




ORDER

Entitlement to service connection for ischemic heart disease as a result of herbicide exposure is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


